DETAILED ACTION

America Invents Act

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Examiner’s Amendment

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Applicant’s representative Aaron Lines on 8 August 2022. The application has been amended as follows: 
In claims 9 and 18 of the claims filed on 1 August 2022, replace the term party with the term part, on page 6, line 19, and page 10, line 7, respectively. Leave the remainder of the claims as filed.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance regarding claims 1-25: 
The rejection of the claims under 35 USC 101 and 112 have been withdrawn in view of the amendments to the claims. 
	The prior art of record, including Brockway et al. (U.S. PG-Pub 2006/0010090 A1), hereinafter Brockway, further in view of Avinash et al. (U.S. PG-Pub 2007/0118399 A1), does not teach or suggest the following features: 
a system and method for determining whether an update to one or more machine learning models is needed, comprising: 
receiving, using at least one processor, a plurality of data regarding a patient, wherein the plurality of data comprises first input data, and wherein the first input data comprises first historic patient data; 
initiating, using the at least one processor, a Bayesian network comprising a plurality of conditional probabilities; 
weighting, using at least one processor and the Bayesian network, the plurality of data, wherein the weighting of the plurality of data comprises the Bayesian network assigning metric-based information to the plurality of data; processing, using the at least one processor, the plurality of data using the probabilistic Bayesian network, wherein the processing of the plurality of data comprises combining two or more weighted data comprised in the plurality of data; 
generating, using the at least one processor and the processed plurality of data, one or more machine learning models for producing a knowledge base trained to recognize pattern types in at least one of the plurality of data or the processed plurality of data, the one or more machine learning models comprising: a feature learning component, wherein the feature learning component allows for the knowledge base to recognize data patterns; data sets used for modeling, wherein the data sets comprise training data; a model builder, wherein the model builder comprises a file or group of files trained to recognize data patterns related to defined pathologies using the data sets; and an evaluator, wherein the evaluator determines if an update to the one or more machine learning models created by the model builder is needed; 
generating, using the at least one processor and the knowledge base, one or more artificial intelligent features for recommending treatment options based on the plurality of data regarding the patient; 
generating, using the at least one processor and the one or more artificial intelligent features, one or more treatment recommendations, wherein the one or more artificial intelligent features generates the one or more treatment recommendations at least in part by using the file or the group of files comprised in the model builder, the data sets, and the knowledge base; 
transmitting, using the at least one processor, the one or more treatment recommendations; 
receiving, using at least one processor, second input data, wherein the second input data comprises remote monitored diagnostic data, wherein the remote monitored diagnostic data is captured using a remote monitoring service; and 
updating, using the at least one processor and the evaluator, the knowledge base, wherein the knowledge base is updated according to a determination by the evaluator that an update to the one or more machine learning models created by the model builder based on the received second input data is needed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

	Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.446.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.


/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
24 August 2022